         Case 1:20-cv-08491-ALC-KNF Document 37 Filed 03/19/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
EASYKNOCK,INC,                                                     :
                                                                       :

                                       Plaintiff,                      :

                   - against -                                         :       AMENDED ORDER

KNOCKAWAY INC.,                                                        :       20-CV-8491 (ALC)(KNF)

                                      Defendant.                       :

                                                                           :

                                                                           :

-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A telephonic conference was held with counsel to the respective parties on March 16, 2021.

As a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.        all discovery, of whatever nature, be initiated so as to be completed on or before

                   January 31, 2022;

         2.        the last date on which to amend pleadings will be May 3, 2021;

         3.        the last date on which to join additional parties will be May 3, 2021;

         4.        a telephonic status conference will be held with the parties on October 6, 2021, at

                   10:00 a.m. The parties shall use dial in number (888) 557-8511 and enter access code

                   4862532;

         5.        any dispositive motion shall be made in accordance with the Individual Rules of

                   Practice of the assigned district judge; and

         6.        if no dispositive motion is made, the parties shall submit their joint pretrial order to

                   the court on or before February 28, 2022. That document must conform to the
      Case 1:20-cv-08491-ALC-KNF Document 37 Filed 03/19/21 Page 2 of 2



             requirements for such an order that are found in the Individual Rules of Practice of

             the assigned district judge.

Dated: New York, New York                             SO ORDERED:
       March 19, 2021




                                                -2-
